Citation Nr: 0827196	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of left 
knee meniscectomies, currently evaluated as 20 percent 
disabling. 

2. Entitlement to an increased (compensable) rating for post-
surgical scars of the left knee. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to 
August 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). The veteran relocated to the jurisdiction of the 
Roanoke, Virginia RO. The claims were remanded in 
January 2008 for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that the residuals of left 
knee meniscectomies and post-surgical scars of the left knee 
are more severe than the current evaluations reflect. This 
matter is being remanded for further development needed in 
this claim prior to final adjudication.

In January 2008, the Board remanded the instant claim. 
Further VA examination of the left knee and scars of the left 
knee occurred in March 2008. In a supplemental statement of 
the case (SSOC) Notice Response received by VA in May  2008, 
the veteran indicated, in pertinent part, that he was seen at 
the VA Medical Center in Hampton, Virginia in May 2008 and 
would like that medical evidence considered in connection 
with his claim. 

Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application."). 

Since the veteran has requested that the records generated at 
the VA Medical Center Hampton, Virginia in May  2008 should 
be obtained and associated with the record in connection with 
these claims, and these records could be connected with the 
claims on appeal, VA should obtain those records and consider 
them in connection with the claims. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA medical 
treatment for the disorders at issue that 
is not evidenced by the current record, 
specifically since May 2008, at the VA 
Medical Center, Hampton, Virginia. The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder. 

As the requested records are 
held by VA, efforts to obtain 
such records must continue 
until it is determined that 
they do not exist or that 
further attempts to obtain them 
would be futile. The non-
existence or unavailability of 
such records must be verified 
by VA Medical Center, Hampton, 
Virginia. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. Thereafter, 
the case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON THE NEXT PAGE)



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





